  Case 20-21737        Doc 25     Filed 03/05/21 Entered 03/05/21 11:31:29         Desc Main
                                    Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re: ROBERT SMITH,                            )   No. 20-21737
                                                 )   Chapter 13
                                 Debtor.         )   Judge Cox

                                     NOTICE OF MOTION

To: See attached service list.

       PLEASE TAKE NOTICE that on March 22, 2021, at 9:00 a.m., I will appear before the
Honorable Jacqueline P. Cox, or any judge sitting in Judge Cox’s place, and present the Federal
Emergency Management Agency’s Motion to Extend Time to Object to Dischargeability, a copy
of which is attached.
       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:
      To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting
ID 1612732896. (3) Enter the passcode 778135.
      To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.
          When prompted identify yourself by stating your full name.

          To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
Judges.

        If you object to this motion and want it called on the presentment date above, you may
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may call the matter regardless.

                                             Respectfully submitted,

                                             JOHN R. LAUSCH, Jr.
                                             United States Attorney

                                             By: s/ David H. DeCelles
                                                DAVID H. DECELLES
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 353-4220
                                                david.decelles@usdoj.gov
  Case 20-21737          Doc 25    Filed 03/05/21 Entered 03/05/21 11:31:29              Desc Main
                                     Document     Page 2 of 5



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 In re: ROBERT SMITH,                               )    No. 20-21737
                                                    )    Chapter 13
                                  Debtor.           )    Judge Cox

                    FEDERAL EMERGENCY MANAGEMENT AGENCY’S
               MOTION TO EXTEND TIME TO OBJECT TO DISCHARGEABILITY

          The Federal Emergency Management Agency (FEMA), by its attorney John R. Lausch, Jr.,

United States Attorney for the Northern District of Illinois, moves to extend the deadline for it to

object to the dischargeability of its claim and states as follows:

          1.      Debtor Robert Smith filed his voluntary Chapter 13 petition on December 18, 2020.

Dkt. 1.

          2.      The first date set for the meeting of creditors under § 341(a) was January 13, 2021.

Dkt. 6.

          3.      A complaint to determine the dischargeability of a debt under § 523(c) must be filed

“no later than 60 days after the first date set for the meeting of creditors under § 341(a),” but the

court may extend the deadline “for cause.” Fed. R. Bankr. P. 4007(c). That deadline has not yet

passed and will occur on March 15, 2021.

          4.      Smith incurred an overpayment debt to FEMA and FEMA believes this debt is non-

dischargeable. FEMA is currently in discussions with Smith, through his bankruptcy counsel,

concerning a resolution to the dischargeability issue without the need for litigation.

          5.      FEMA has not sought a previous extension of the deadline for objecting to the

dischargeability of Smith’s debt.
  Case 20-21737       Doc 25     Filed 03/05/21 Entered 03/05/21 11:31:29            Desc Main
                                   Document     Page 3 of 5



       6.      FEMA submits that these circumstances constitute cause to extend the deadline for

objecting to dischargeability of Smith’s debt under Rule 4007(c) and requests that this court extend

the deadline by 60 days to May 14, 2021.

       WHEREFORE, FEMA seeks an extension of its deadline for objecting to the

dischargeability of Smith’s debt to May 14, 2021.


                                              Respectfully submitted,

                                              JOHN R. LAUSCH, Jr.
                                              United States Attorney

                                              By: s/ David H. DeCelles
                                                 DAVID H. DECELLES
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Chicago, Illinois 60604
                                                 (312) 353-4220
                                                 david.decelles@usdoj.gov




                                                 2
  Case 20-21737       Doc 25    Filed 03/05/21 Entered 03/05/21 11:31:29            Desc Main
                                  Document     Page 4 of 5



                                     Certificate of Service

       The undersigned Assistant United States Attorney hereby certifies that in accordance with

Fed. R. Civ. P. 5, L.R. 7005-1, and the Administrative Procedures for the Case

Management/Electronic Case Filing System, the following documents:

                                     NOTICE OF MOTION

               FEDERAL EMERGENCY MANAGEMENT AGENCY’S
           MOTION TO EXTEND TIME TO OBJECT TO DISCHARGEABILITY

were filed and served pursuant to the bankruptcy court’s ECF system as to the ECF filers listed on

the attached electronic mail notice list and sent by first class mail on March 5, 2021, to the

following party:

       Robert Smith
       253 W. 110th Place
       2nd Floor
       Chicago, IL 60628

                                                s/ David H. DeCelles
                                                DAVID H. DECELLES
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 353-4220
                                                david.decelles@usdoj.gov
Illinois Northern Bankruptcy Live System                                                        Page 1 of 1
       Case 20-21737 Doc 25 Filed 03/05/21 Entered 03/05/21 11:31:29                       Desc Main
                                     Document Page 5 of 5

Mailing Information for Case 20-21737
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this
case.

    • Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    • M.O. Marshall ecf@55chapter13.com, ecfchi@gmail.com
    • David M Siegel davidsiegelbk@gmail.com,
      R41057@notify.bestcase.com;johnellmannlaw@gmail.com

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this case
(who therefore require manual noticing/service). You may wish to use your mouse to select and copy
this list into your word processing program in order to create notices or labels for these recipients.

    • (No manual recipients)

Creditor List
Click the link above to produce a complete list of creditors only.

List of Creditors
Click on the link above to produce a list of all creditors and all parties in the case. User may sort in
columns or raw data format.




https://ecf.ilnb.uscourts.gov/cgi-bin/MailList.pl?243395659664868-L_1_0-1                           3/5/2021
